DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites the limitation “the positioning abutment moving into selective engagement with the user operated input in response to actuation of the user operated input from the rest position to the operated position” in lines 8-10.  Nowhere in the original disclosure does it provide an adequate basis for this limitation.  At best, the original disclosure recites that “the user operated input 14 has a first engagement portion 64 selectively abutting the positioning abutment 48 in a state after the user operated input 14 has been moved from the rest position RPO to the operated position OP” in paragraph [0066];  that the “lever plate 70 has the first and second engagement portions 64 and 66 that selectively abut the positioning abutment 48 in a state after the user operated input 14 has been moved from the rest position RPO to the operated position OP” in paragraph [0069]; that the positioning abutment is actually “prevented from pivoting in the first direction D1” in paragraph [0066]; and that the positioning abutment 48 “is movably supported on the base 12 between at least a first abutment position and a second abutment position” i.e. “pivotally arranged with respect to the base 12 in a first direction D1” in paragraph [0054].  However, nowhere does the original disclosure provide an adequate basis that engagement between the positioning abutment and the user operated input occurs via the positioning abutment moving into engagement with the user operated input as claimed.  Rather, the original disclosure provides an adequate basis that the user operated input moves into selective engagement with the positioning abutment.  As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “the positioning ratchet and the cable holder each contacting a cable nipple or attachment barrel” in lines 8-9.  Nowhere in the original disclosure does it provide an adequate basis for this limitation.  At best, Figure 18 illustrates both the positioning ratchet and the cable holder as being disposed adjacent the cable nipple or attachment barrel C3.  However, Figure 18 does not 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. P.G. Publication No. 2008/0076640 A1; “Lin”).
Lin discloses:
Regarding claim 1: 
A bicycle operating device (use with a “bicycle” is intended use; see MPEP § 2111.02(II); see stationary bicycle in FIG. 6) comprising
 a base (30); 
a user operated input (40) movably arranged with respect to the base from a rest position towards an operated position (see relative positions illustrates in FIG. 3 and 4, respectively); 

a positioning abutment (5211) movably supported on the base between at least a first abutment position and a second abutment position (see abutment 5211 in a first engaged position in FIG. 5; indicia 411 indicate 8 different “abutment positions”; ¶ [0022]), the positioning abutment moving into selective engagement with the user operated input in response to actuation of the user operated input from the rest position to the operated position to cause the user operated input to return from the operated position to an adjusted rest position (¶ [0022]; see movement of the abutment 5211 due to motion of the lever 42 in FIG. 3-4, and the adjusted rest position e.g. in FIG. 5 versus the rest position in FIG. 1), the adjusted rest position being different from the rest position (e.g. position in FIG. 1 is different from the position in FIG. 5).
Regarding claim 2: 
A bicycle operating device (use with a “bicycle” is intended use; see MPEP § 2111.02(II); see stationary bicycle in FIG. 6) comprising
 a base (30) supporting a housing having a sidewall (see housing and sidewalls defined by space 33 within element 30, within which portion 41 of the operated input is disposed);
a user operated input (40) movably arranged with respect to the base from a rest position towards an operated position (see relative positions illustrates in FIG. 3 and 4, respectively); 
a cable actuator (portion of 40 connected to the cable; see FIG. 3-4) movably arranged with respect to the base in response to movement of the user operated input between at least first and second cable holding positions (¶ [0017], “[o]ne end of the string 4 is connected to the magnet belt adjacent to the damping wheel 5, and the other end thereof passing thorugh [sic] the slot 33 is connected to the press-on member 40 for a user to control the spacing between the magnet belt and the damping wheel”); and 

Regarding claim 11:
The bicycle operating device according to claim 1, further comprising a rest position adjuster movably arranged with respect to the base between at least two adjustment positions (see abutment 5211 having varying positions in FIG. 1 versus FIG. 4 versus FIG. 5), the positioning abutment being moved in response to the rest position adjuster being moved (¶ [0023]; see arrow near reference number 512 indicating movement of the handle portion 512 of the rest position adjuster 51 in FIG. 4)
Regarding claim 12:
The bicycle operating device according to claim 11, wherein the rest position adjuster is pivotally mounted with respect to the base (via pin 100; see arrow near reference number 512 indicating pivoting movement of the handle portion 512 of the rest position adjuster 51 in FIG. 4).
Regarding claim 13:
The bicycle operating device according to claim 11, wherein the rest position adjuster is selectively maintained in the at least two adjustment positions by a detent (411).

Regarding claim 14:

Regarding claim 15:
The bicycle operating device according to claim 14, wherein the user operated input has a third engagement portion (another one of the teeth 411 out of the 8 positions indicated at 412) selectively abutting the positioning abutment in a state after the user operated input has been moved from the rest position to the operated position to establish the adjusted rest position in a third adjusted rest position while the positioning abutment is in a third abutment position (abutment 5211 engaged in e.g. position #4 in the same manner shown in FIG.) that different from the first and second abutment positions (positions #4 and #5 are distinct positions).
Regarding claim 16:
The bicycle operating device according to claim 1, further comprising a shaft (100) supporting the cable actuator and the user operated input to pivot with respect to the base about a center axis of the shaft (¶ [0018]; see pivoting about pin 100 in FIG. 3-4).


Regarding claim 17:
The bicycle operating device according to claim 16, wherein the user operated input is biased with respect to the base in a direction towards the rest position (via spring 43; ¶ [0018]).

The bicycle operating device according to claim 1, further comprising a housing (portion of element 30 that houses portion 41 of the input 40, specifically within slot 33; ¶ [0018]) that accommodates the cable actuator inside the housing (see portion 41 within the housing at 33 in at least FIG. 3).
Regarding claim 19:
The bicycle operating device according to claim 18, further comprising a handlebar attachment (31) coupled to the base.
Regarding claim 20:
The bicycle operating device according to claim 18, wherein the user operated input includes an attachment portion that is disposed inside of the housing (portion 413 as seen in FIG. 3) and a lever portion that extends outside of the housing from the attachment portion (lever portion 42 as seen in FIG. 3).
Regarding claim 21:
The bicycle operating device according to claim 20, wherein the user operated input further includes a lever plate (41) having first and second engagement portions (411) that selectively abut the positioning abutment in a state after the user operated input has been moved from the rest position to the operated position to establish the adjusted rest position in a first adjusted rest position (e.g. position # 6 as seen in FIG. 5) while the positioning abutment is in the first abutment position (abutment 5211 engaged in e.g. position #6 in FIG. 5), and a second adjusted rest position (e.g. position  #5 as seen at 411 in FIG. 5) while the positioning abutment is in the second abutment position (abutment 5211 engaged in e.g. position #5 in the same manner shown in FIG. 5), the first abutment position being different from the second abutment position (position #5 is distinct from position #6).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupin (U.S. P.G. Publication No. 2007/0068317 A1; “Krupin”).
Krupin discloses:
Regarding claim 1: 
A bicycle operating device (use with a “bicycle” is intended use; see MPEP § 2111.02(II)) comprising
 a base (12); 
a user operated input (14, 20) movably arranged with respect to the base from a rest position towards an operated position (¶ [0025] indicating a rest position wherein the cable is fully “untensioned” and an operated position wherein the cable is fully “tensioned”); 
a cable actuator (cable attachment structure described in at least ¶ [0025]) movably arranged with respect to the base in response to movement of the user operated input between at least first and second cable holding positions (¶ [0025], “parking brake cable connects vehicle parking brakes to the actuator arm 14 in a known manner so that the pivoting movement of the actuator arm 14 tensions and untensions the parking brake cable”); and 
a positioning abutment (16) movably supported on the base between at least a first abutment position and a second abutment position (¶ [0030], each tooth 70 providing a different abutment position), the positioning abutment moving into selective engagement with the user operated input (see the motion of the positioning abutment 16 in the sequence illustrated in FIG. 1-3 leading to engagement with the lever 14 via teeth 70) in response to actuation of the user operated input from the rest position to the operated position to cause the user operated input to return from the operated position to an adjusted rest position (¶ [0032], “As the driver further depresses the pedal, the ratchet 20 engages the pawl’s lock tooth 52.  As best shown in FIG. 3, when the driver releases the pedal and the parking brake mechanism 10 is in its lock or brake applied position, the pawl’s lock tooth engages a tooth 70 of the ratchet 20 to secure the actuator arm in its lock position and prevent return of the actuator arm 14 toward its rest position.  The actuator arm 14 is in its lock position so that the parking brake cable is tensioned and the parking brakes .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Warren (U.S. P.G. Publication No. 2012/0006146 A1; “Warren”).
Lin describes all the limitations of claim 1, supra, including that the cable actuator includes a positioning ratchet (411) (¶ [0017], “[o]ne end of the string 4 is connected to the magnet belt adjacent to the damping wheel 5, and the other end thereof passing thorugh [sic] the slot 33 is connected to the press-on member 40 for a user to control the spacing between the magnet belt and the damping wheel”), the positioning ratchet and the cable holder being coupled and move together (see coupled movement of the holder at e.g. 41 and ratchet 411in FIG. 3-4).  However, Lin does not expressly disclose the cable actuator including a cable holder.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable actuator 41 in Lin to include a cable holder, as taught in the embodiment of Figures 9A-9B of Warren, for the purpose of configuring the device to enable the user to change the amount of resistance force applied by the cable i.e. the mechanical advantage provided by the lever.
Lin as modified above further discloses the following:
Regarding claim 9:
The positioning ratchet and the cable holder being coupled and move together (ratchet 411 and holder 647 would move together as per being both mounted on the cable actuator 41).  
Regarding claim 10:
The positioning ratchet and the cable holder are separate pieces that are coupled and move together (holder 647 is a separate piece as seen in 9B in Warren, and would move together with ratchet 411 as per being both mounted on the cable actuator 41), and the positioning ratchet and the cable holder define a cable path therebetween (the ratchet 411 and holder 647 dictate the trajectory and position i.e. path of the cable, there being no intervening parts between holder 647 and the ratchet 411 that is not cable actuator structure).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Patent No. 9,085,336 B2; “Kawakami”) in view of Parè et al. (U.S. Patent No. 5,309,786 A; “Parè”).
Kawakami discloses:
Regarding claim 3: 
A bicycle operating device (16) comprising
 a base (41); 

a cable actuator (54, 32; col. 8, ll. 18-34) movably arranged with respect to the base in response to movement of the user operated input (col. 8, ll. 1-17) the cable actuator including a positioning ratchet (54) and a cable holder (32), the positioning ratchet and the cable holder being separate pieces (54, 32) that are coupled and move together (via protrusions 32c and grooves 54a; col. 8, ll. 18-34), the cable holder contacting a cable nipple or attachment barrel (26c) to pull a cable wire (26 via 32a; col. 7, ll. 49-58) along a cable path (at 32a,32b) defined therebetween (there are no intervening structures between elements 54 and 32 in the cable path area at 32a, 32b).
However, Kawakami does not expressly disclose the positioning ratchet contacting the cable nipple or attachment barrel to pull the cable wire along the cable path defined therebetween. 
Parè teaches a positioning ratchet (42) contacting a cable nipple or attachment barrel (60 via retaining slot 56) to pull a cable wire (16) along a cable path (40) defined therebetween (between flanges 46, 48) as a known technique to aid the cable holder retain the cable nipple or attachment barrel by providing additional coupling means with the positioning ratchet (col. 3, l. 65 – col. 4, l. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawakami so that the positioning ratchet contacts the cable nipple or attachment barrel to pull the cable wire along the cable path defined therebetween as taught by Parè as a known technique to aid the cable holder retain the cable nipple or attachment barrel by providing additional coupling means with the positioning ratchet.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Kawakami and Parè are drawn to analogous/similar structures i.e. mechanisms for driving a Bowden cable and maintaining the cable in predetermined actuated positions, and would therefore recognize that modifying Kawakami in view of the known technique taught in Parè as described supra would, with reasonable predictability, result in the cable holder 32,  barrel 26c, and positioning ratchet 54 being configured so that the positioning ratchet portion e.g. at B in FIG. A below abuts against the barrel 26c as claimed.


    PNG
    media_image1.png
    593
    416
    media_image1.png
    Greyscale

Figure A: View of Kawakami









Allowable Subject Matter
Claims 4-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s amendments to the claims filed 11/9/2020 have been fully considered and have required a new grounds of rejection is made under 35 USC § 112 and in view of Krupin, Lin, Warren, Kawakami and Parè, described supra.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656